Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 06/10/2020 and 10/02/2020, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by YUK et al. (US 2012/0178448 Al, hereinafter Yuk).
Regarding claim 17, Yuk discloses,  an apparatus (see e.g., “The base station 20…may include a controller 21, a memory 22, and a radio frequency (RF) unit 23.”, Fig. 10, [0181]), comprising: 
a processor(see e.g., “The base station 20…may include a controller 21, a memory 22, and a radio frequency (RF) unit 23.”, Fig. 10, [0181]), configured to determine control information (see e.g., “the first base station to transmit control information required for accessing the second base station to a terminal supporting multi-RAT (multi-RAT terminal)”, [0016]), 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over YUK et al. (US 2012/0178448 Al, hereinafter Yuk), in view of Nokia, Alcatel-Lucent (SA WG2 Meeting #122, S2-174603, 26 - 30 June 2017, hereinafter Nokia-Alcatel).
Regarding claim 1, Yuk discloses,  a method, comprising: 
receiving, by a terminal device, control information sent by a first network device, wherein the control information indicates information about a second network device (see e.g., “a multi-RAT terminal performs a network (re) entry procedure with the ABS (S610). The multi-RAT terminal notifies that it has the capability of accessing WLAN…”, Fig. 6, [0113] and/or “the ABS transmits information required for the multi-RAT terminal to access an AP within the ABS coverage to the multi-RAT terminal (S620)”, Fig. 6, [0114] and/or “the first base station to transmit control information required for accessing the second base station to a terminal supporting multi-RAT (multi-RAT terminal)”, [0016]), the second network device and the first network device use different radio access technologies (see e.g., “the first RAT is a radio access technology supporting a cellular system, and the second RAT is a radio access technology supporting a wireless local area network (WLAN)”, [0017]), the terminal device camps on a cell of the first network device when the control information is received (see e.g., ., “a multi-RAT terminal performs a network (re) entry procedure with the ABS (S610). The multi-RAT terminal notifies that it has the capability of accessing WLAN…”, Fig. 6, [0113] and/or “the ABS transmits information required for the multi-RAT terminal to access an AP within the ABS coverage to the multi-RAT terminal (S620)”, Fig. 6, [0114], and a cell of the second network device does not support camping of the terminal device or does not support initial access of the terminal device (see e.g., “the multi-RAT terminal measures a beacon of AP according to the information received from the ABS (S630), and notifies whether or not an access to the AP is available to the ABS (S640)”, Fig. 6, [0135] and/or “in case that the receiving level of AP is greater than a predetermined value ( or threshold value), the ABS transmits detail access information to the multi-RAT terminal, thereby allowing the multi-RAT terminal to access the 
Yuk fails to explicitly disclose displaying, by the terminal device, a first sign based on the control information, wherein the first sign corresponds to a radio access technology used by the second network device.
In the same file of endeavor, Nokia-Alcatel discloses displaying, by the terminal device, a first sign based on the control information, wherein the first sign corresponds to a radio access technology used by the second network device (see e.g., “There may also be non-standard-impacting solutions…e.g for the case of option 3…Once the UE has got configured for DC for NR in a E-UTRAN cell, it may continue to display 5G symbol till the UE stays in the coverage of the E- UTRAN cell where DC was configured, whether it is in connected mode with DC configured or not.”, page 2, lines 4-13; Note: “OPTION 3: EUTRA primary and NR secondary, connected to EPC”, page 1, line15). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk with Nokia-Alcatel, in order to differentiate the radio access used via the UE display indicator (see Yuk, page 2, lines 16-17).
Regarding claim 9, Yuk discloses,  an apparatus (see e.g., Terminal 10…include the multi-RAT terminal.”, Fig. 10), comprising: 
a receiver, configured to receive (see e.g., “The RF unit 13 is connected to the controller 11 to transmit and/or receive radio signals”, Fig. 10, [0179]) control information sent by a first network device, wherein the control information indicates information about a second network device (see e.g., “a multi-RAT terminal performs a network (re) entry procedure with the ABS 
a display, configured to display (see e.g., “the display unit can display various information of the terminal”, Fig. 10, [0180])

In the same file of endeavor, Nokia-Alcatel discloses displaying a first sign based on the control information, wherein the first sign corresponds to a radio access technology used by the second network device (see e.g., “There may also be non-standard-impacting solutions…e.g for the case of option 3…Once the UE has got configured for DC for NR in a E-UTRAN cell, it may continue to display 5G symbol till the UE stays in the coverage of the E- UTRAN cell where DC was configured, whether it is in connected mode with DC configured or not.”, page 2, lines 4-13; Note: “OPTION 3: EUTRA primary and NR secondary, connected to EPC”, page 1, line15). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk with Nokia-Alcatel, in order to differentiate the radio access used via the UE display indicator (see Yuk, page 2, lines 16-17).
Claims 2-3, 8, 10-11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over YUK, in view of Nokia-Alcatel, as applied to claim 1, in view of NEC (3GPP TSG-RAN WG2 #99, R2-1708228, 21th- 25th August, 2017, hereinafter NEC).
Regarding claim 2, Yuk and Nokia-Alcatel combined fail to explicitly disclose the control information is new radio (NR) frequency information of the second network device or NR cell information of the second network device, the NR frequency information indicates an NR frequency that is usable by the second network device to provide a service with the first network device in a long term evolution-new radio dual connectivity (LTE-NR DC) mode, and 
displaying, by the terminal device, the first sign based on the control information comprises:
displaying, by the terminal device, the first sign based on the NR frequency information or the NR cell information; or 
displaying, by the terminal device, the first sign based on a capability of the terminal device and based on the NR frequency information or the NR cell information.
In the same field of endeavor, NEC discloses, the control information is new radio (NR) frequency information of the second network device (see e.g., “Option 2: SIB indication together with frequency information for NR [*Can solve the problem in Case 1, and that in Case 2 if NR cell of (S)gNB2 is on different frequency from that of (S)gNBl] ; (M)eNB sends the list of NR frequencies where the EN-DC is available”, page 3, lines 3-6) or NR cell information of the second network device (see e.g., “Option 3: SIB indication together with cell information for NR [*Can solve the problems in Case 1 and Case 2]; (M)eNB sends the list of NR cells where the EN-DC is available”, page 3, lines 10-12), the NR frequency information indicates an NR frequency that is usable by the second network device to provide a service with the first network device in a long term evolution-new radio dual connectivity (LTE-NR DC) mode (see e.g., “the eNB transmits the binary SIB indicator in the cells where the eNB can provide the EN-DC with NR cell managed by a gNB connected to the eNB via X2 interface”, page 2, lines 1-2 and/or“Option 2: SIB indication together with frequency information for NR [*Can solve the problem in Case 1, and that in Case 2 if NR cell of (S)gNB2 is on different frequency from that of (S)gNBl] ; (M)eNB sends the list of NR frequencies where the EN-DC is available”, page 3, 
displaying, by the terminal device, the first sign based on the control information (see e.g., “If the UE can detect any NR cell on the frequency in the list, the UE provides the 5G indication to the user”, page 3, lines 8-9 and/or “If the UE can detect any NR cell in the list, the UE provides the 5G indication to the user”, page 3, line 14) comprises:
displaying, by the terminal device, the first sign based on the NR frequency information or the NR cell information (see e.g., “If the UE can detect any NR cell on the frequency in the list, the UE provides the SG indication to the user”, page 3, lines 8-9); or 
displaying, by the terminal device, the first sign based on a capability of the terminal device and based on the NR frequency information or the NR cell information (see e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24 and/or “If the UE can detect any NR cell on the frequency in the list, the UE  provides the 5G indication to the user”, page 3, lines 8-9).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk and Nokia-Alcatel with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 3, Yuk, Nokia-Alcatel and NEC combined disclose displaying, by the terminal device, the first sign when the capability of the terminal device supports the NR frequency or the NR cell (see NEC e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24 and/or “If the UE can detect any NR cell on the frequency in the list, the UE  provides the 5G indication to the user”, page 3, lines 8-9); or
displaying, by the terminal device, the first sign when the capability of the terminal device supports operating in the LTE-NR DC mode using the NR frequency or the NR cell (see NEC e.g., “If the UE can detect any NR cell on the frequency in the list, the UE provides the 5G indication to the user”, page 3, lines 8-9 and/or “If the UE can detect any NR cell in the list, the UE provides the 5G indication to the user”, page 3, line 14 and/or “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24 and/or “If the UE can detect any NR cell on the frequency in the list, the UE  provides the 5G indication to the user”, page 3, lines 8-9).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk and Nokia-Alcatel with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 8, Yuk and Nokia-Alcatel combined fail to explicitly disclose wherein the control information is carried in a radio resource control (RRC) connection reconfiguration message, and the RRC connection reconfiguration message instructs to set the NR cell as an NR secondary cell of the terminal device in the LTE-NR DC mode.
In the same field of endeavor NEC discloses wherein the control information is carried in a radio resource control (RRC) connection reconfiguration message (see e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24; Note: “RRC Connection reconfiguration (NR list, NAS container…”, Fig. 3), and the RRC connection reconfiguration message instructs to set the NR cell as an NR secondary cell of the terminal device in the LTE-NR DC mode (see e.g., “(M)eNB sends a binary SIB indicator whether it is capable of supporting dual connectivity with locally available NR secondary cell(s)”, page 2, lines 34-35 and/or “An E-UTRAN cell, based on operator configuration broadcasts whether it is capable of supporting dual connectivity with locally available NR secondary cell(s)”, page 1, lines 32-33).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk and Nokia-Alcatel with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 10, Yuk and Nokia-Alcatel combined fail to explicitly disclose the control information is new radio (NR) frequency information of the second network device or NR cell information of the second network device, the NR frequency information indicates an 
the display is configured to:
display the first sign based on the NR frequency information or the NR cell information; or 
display the first sign based on a capability of the apparatus and the NR frequency information or the NR cell information.
In the same field of endeavor, NEC discloses, the control information is new radio (NR) frequency information of the second network device (see e.g., “Option 2: SIB indication together with frequency information for NR [*Can solve the problem in Case 1, and that in Case 2 if NR cell of (S)gNB2 is on different frequency from that of (S)gNBl] ; (M)eNB sends the list of NR frequencies where the EN-DC is available”, page 3, lines 3-6) or NR cell information of the second network device (see e.g., “Option 3: SIB indication together with cell information for NR [*Can solve the problems in Case 1 and Case 2]; (M)eNB sends the list of NR cells where the EN-DC is available”, page 3, lines 10-12), the NR frequency information indicates an NR frequency that is usable by the second network device to provide a service with the first network device in a long term evolution-new radio dual connectivity (LTE-NR DC) mode (see e.g., “the eNB transmits the binary SIB indicator in the cells where the eNB can provide the EN-DC with NR cell managed by a gNB connected to the eNB via X2 interface”, page 2, lines 1-2 and/or“Option 2: SIB indication together with frequency information for NR [*Can solve the problem in Case 1, and that in Case 2 if NR cell of (S)gNB2 is on different frequency from that 
the display (see e.g., UE with inherent display) is configured to: 
display the first sign based on the NR frequency information or the NR cell information
(see e.g., “If the UE can detect any NR cell on the frequency in the list, the UE provides the SG indication to the user”, page 3, lines 8-9 and/or “(M)eNB sends the list of NR cells where the EN-DC is available.; UE initiates to detect an NR cell in the list”, page 3, lines 12-13); or 
displaying, by the terminal device, the first sign based on a capability of the terminal device and based on the NR frequency information or the NR cell information (see e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24 and/or “If the UE can detect any NR cell on the frequency in the list, the UE  provides the 5G indication to the user”, page 3, lines 8-9 and/or “(M)eNB sends the list of NR cells where the EN-DC is available.; UE initiates to detect an NR cell in the list; If the UE can detect any NR cell in the list, the UE provides the SG indication to the user.”, page 3, 12-14).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk and Nokia-Alcatel 
Regarding claim 11, Yuk, Nokia-Alcatel and NEC combined disclose display the first sign when the capability of the apparatus supports the NR frequency or the NR cell (see NEC e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24 and/or “If the UE can detect any NR cell on the frequency in the list, the UE  provides the 5G indication to the user”, page 3, lines 8-9 and/or “(M)eNB sends the list of NR cells where the EN-DC is available.; UE initiates to detect an NR cell in the list; If the UE can detect any NR cell in the list, the UE provides the SG indication to the user.”, page 3, 12-14); or
display the first sign when the capability of the apparatus supports operating in the LTE- NR DC mode using the NR frequency or the NR cell (see NEC e.g., “If the UE can detect any NR cell on the frequency in the list, the UE provides the 5G indication to the user”, page 3, lines 8-9 and/or “If the UE can detect any NR cell in the list, the UE provides the 5G indication to the user”, page 3, line 14 and/or “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24 and/or “If the UE can detect any NR cell on the frequency in the list, the UE  provides the 5G indication to the user”, page 3, lines 8-9 and/or “(M)eNB sends the list of NR cells where the EN-DC is available.; UE initiates 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk and Nokia-Alcatel with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 16, Yuk and Nokia-Alcatel combined fail to explicitly disclose wherein the control information is carried in a radio resource control (RRC) connection reconfiguration message, and the RRC connection reconfiguration message instructs to set the NR cell as an NR secondary cell of the terminal device in the LTE-NR DC mode.
In the same field of endeavor NEC discloses wherein the control information is carried in a radio resource control (RRC) connection reconfiguration message (see e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24; Note: “RRC Connection reconfiguration (NR list, NAS container…”, Fig. 3; , and the RRC connection reconfiguration message instructs to set the NR cell as an NR secondary cell of the terminal device in the LTE-NR DC mode (see e.g., “(M)eNB sends a binary SIB indicator whether it is capable of supporting dual connectivity with locally available NR secondary cell(s)”, page 2, lines 34-35 and/or “An E-UTRAN cell, based on operator configuration broadcasts whether it is capable of supporting dual connectivity with locally available NR secondary cell(s)”, page 1, lines 32-33).
.
Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over YUK, in view of Nokia-Alcatel, in view of NEC as applied to claim 2, in view of Lee et al. (US 2018/0368016 A1, Provisional App. # 62/516,537, filed on June 7, 2017, hereinafter Lee).
Regarding claim 4, Yuk, Nokia-Alcatel and NEC combined fail to explicitly disclose, performing, by the terminal device, signal measurement on the NR frequency or the NR cell based on the NR frequency information or the NR cell information; and
displaying, by the terminal device, the first sign based on a measurement result of the signal measurement.
In the same filed of endeavor, Lee discloses, performing, by the terminal device, signal measurement on the NR frequency or the NR cell based on the NR frequency information or the NR cell information (see e.g., “the UE 202 is within coverage by the NR network, the receiver 311 may pass a coverage/signal strength 410 with this information along to the UI 308, which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051]); and
displaying, by the terminal device, the first sign based on a measurement result of the signal measurement (see e.g., “which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and 
Regarding claim 5, Yuk, Nokia-Alcatel, NEC and Lee combined disclose, wherein displaying, by the terminal device, the first sign based on the measurement result of the signal measurement (see Lee e.g., “the UE 202 is within coverage by the NR network, the receiver 311 may pass a coverage/signal strength 410 with this information along to the UI 308, which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051]) comprises:
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and NEC with Lee, in order to determine to display an icon providing to a user an indication that the user requirement (UE) is connected to a new radio (NR) network (see Lee, paragraph [0030], prov. paragraph [0028]).
In the same fiddle of endeavor NEC discloses, displaying, by the terminal device, the first sign in response to the terminal device detecting a signal of the NR frequency or the NR cell (see NEC e.g., “UE initiates to detect a NR cell on the frequencies in the list. ; If the UE can detect any NR cell on the frequency in the list, the UE provides the SG indication to the user”, page 3, lines 7-9).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and Lee with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 6, Yuk, Nokia-Alcatel, NEC and Lee combined disclose, wherein displaying, by the terminal device, the first sign based on the measurement result of the signal measurement (see Lee e.g., “the UE 202 is within coverage by the NR network, the receiver 311 may pass a coverage/signal strength 410 with this information along to the UI 308, which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051]) comprises:
displaying, by the terminal device, the first sign based on the measurement result of the signal measurement (see Lee e.g., “the UE 202 is within coverage by the NR network, the receiver 311 may pass a coverage/signal strength 410 with this information along to the UI 308, which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051] and the capability of the terminal device (see Lee e.g., “the UE may support dual connectivity…an existing SIB or a new SIB may include the NR frequency list with the indication of whether such dual connectivity is supported by the LTE cell. If the LTE cell supports dual connectivity, then the UE 902 may display the 5G icon on the display. If the LTE cell does not support dual connectivity, then the UE 902 is not able to be in the dual connectivity mode and connect to both the LTE network and NR network”, [0071], provi. paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and NEC with Lee, in order to determine to display an icon providing to a user an indication that the user requirement (UE) is connected to a new radio (NR) network (see Lee, paragraph [0030], prov. paragraph [0028]).
Regarding claim 7, Yuk, Nokia-Alcatel, NEC and Lee combined disclose, wherein displaying, by the terminal device, the first sign based on the measurement result of the signal 
displaying, by the terminal device, the first sign in response to the terminal device detecting a signal of the NR frequency or the NR cell (see Lee e.g., “The UE 1602 may search for the NR frequencies included in the NR frequency list. If the UE 1602 detects one or more of the NR frequencies listed in the NR frequency list, the UE 1602 may determine that it is within coverage by the NR network and accordingly display the 5G icon”, [0099], provi. paragraph [0097], and the capability of the terminal device supporting operating in the LTE-NR DC mode using the NR frequency or the NR cell (see Lee e.g., “the UE may support dual connectivity…an existing SIB or a new SIB may include the NR frequency list with the indication of whether such dual connectivity is supported by the LTE cell. If the LTE cell supports dual connectivity, then the UE 902 may display the 5G icon on the display. If the LTE cell does not support dual connectivity, then the UE 902 is not able to be in the dual connectivity mode and connect to both the LTE network and NR network”, [0071], provi. paragraph [0069]).

Regarding claim 12, Yuk, Nokia-Alcatel and NEC combined fail to explicitly disclose, perform signal measurement on the NR frequency or the NR cell based on the NR frequency information or the NR cell information; and
display the first sign based on a measurement result of the signal measurement.
In the same filed of endeavor, Lee discloses, perform signal measurement on the NR frequency or the NR cell based on the NR frequency information or the NR cell information (see e.g., “the UE 202 is within coverage by the NR network, the receiver 311 may pass a coverage/signal strength 410 with this information along to the UI 308, which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051]); and
display the first sign based on a measurement result of the signal measurement (see e.g., “which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and NEC with Lee, in order to determine to display an icon providing to a user an indication that the user requirement (UE) is connected to a new radio (NR) network (see Lee, paragraph [0030], prov. paragraph [0028]).
Regarding claim 13, Yuk, Nokia-Alcatel, NEC and Lee combined disclose, display the first sign in response to a signal of the NR frequency or the NR cell being detected (see NEC e.g., “UE initiates to detect a NR cell on the frequencies in the list. ; If the UE can detect any NR cell on the frequency in the list, the UE provides the SG indication to the user”, page 3, lines 7-9 and/or “see e.g., “Option 3: SIB indication together with cell information for NR [*Can solve the problems in Case 1 and Case 2]; (M)eNB sends the list of NR cells where the EN-DC is available”, page 3, lines 10-12).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and Lee with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 14, Yuk, Nokia-Alcatel, NEC and Lee combined disclose, display the first sign based on the measurement result of the signal measurement (see Lee e.g., “the UE 202 is within coverage by the NR network, the receiver 311 may pass a coverage/signal strength 410 with this information along to the UI 308, which may display a 5G icon of coverage based on the coverage/signal strength 410”, [0053], Prov. paragraph [0051] and the capability of the apparatus (see Lee e.g., “the UE may support dual connectivity…an existing SIB or a new SIB may include the NR frequency list with the indication of whether such dual connectivity is supported by the LTE cell. If the LTE cell supports dual connectivity, then the UE 902 may display the 5G icon on the display. If the LTE cell does not support dual connectivity, then the UE 902 is not able to be in the dual connectivity mode and connect to both the LTE network and NR network”, [0071], provi. paragraph [0069]).

Regarding claim 15, Yuk, Nokia-Alcatel, NEC and Lee combined disclose, display the first sign in response to a signal of the NR frequency or the NR cell being detected (see Lee e.g., “The UE 1602 may search for the NR frequencies included in the NR frequency list. If the UE 1602 detects one or more of the NR frequencies listed in the NR frequency list, the UE 1602 may determine that it is within coverage by the NR network and accordingly display the 5G icon”, [0099], provi. paragraph [0097], and the capability of the terminal device supporting operating in the LTE-NR DC mode using the NR frequency or the NR cell (see Lee e.g., “the UE may support dual connectivity…an existing SIB or a new SIB may include the NR frequency list with the indication of whether such dual connectivity is supported by the LTE cell. If the LTE cell supports dual connectivity, then the UE 902 may display the 5G icon on the display. If the LTE cell does not support dual connectivity, then the UE 902 is not able to be in the dual connectivity mode and connect to both the LTE network and NR network”, [0071], provi. paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk, Nokia-Alcatel and NEC with Lee, in order to determine to display an icon providing to a user an indication that the user requirement (UE) is connected to a new radio (NR) network (see Lee, paragraph [0030], prov. paragraph [0028]).
Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over YUK as applied to claim 17, in view of NEC.
Regarding claim 18, Yuk fails to explicitly disclose wherein the control information is new radio (NR) frequency information of the second network device or NR cell information of the second network device, the NR frequency information indicates an NR frequency that is usable by the second network device to provide a service with the apparatus in a long term evolution-new radio dual connectivity (LTE-NR DC) mode, and the NR cell information indicates an NR cell that is usable by the second network device to provide a service with the apparatus in the LTE- NR DC mode
In the same field of endeavor, NEC discloses, wherein the control information is new radio (NR) frequency information of the second network device (see e.g., “Option 2: SIB indication together with frequency information for NR [*Can solve the problem in Case 1, and that in Case 2 if NR cell of (S)gNB2 is on different frequency from that of (S)gNBl] ; (M)eNB sends the list of NR frequencies where the EN-DC is available”, page 3, lines 3-6) or NR cell information of the second network device (see e.g., “Option 3: SIB indication together with cell information for NR [*Can solve the problems in Case 1 and Case 2]; (M)eNB sends the list of NR cells where the EN-DC is available”, page 3, lines 10-12), the NR frequency information indicates an NR frequency that is usable by the second network device to provide a service with the first network device in a long term evolution-new radio dual connectivity (LTE-NR DC) mode (see e.g., “the eNB transmits the binary SIB indicator in the cells where the eNB can provide the EN-DC with NR cell managed by a gNB connected to the eNB via X2 interface”, page 2, lines 1-2 and/or“Option 2: SIB indication together with frequency information for NR [*Can solve the problem in Case 1, and that in Case 2 if NR cell of (S)gNB2 is on different 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk with NEC, in order to provide an indication to the user that NR is supported in the cell by displaying 5G indicator to the user and meet 3GPP standards  (see NEC, page 4, lines 17-18).
Regarding claim 19, Yuk fails to explicitly disclose wherein the control information is NR cell information of the second network device, and the NR cell information indicates an NR cell that is usable by the second network device to provide a service with the apparatus in the LTE-NR DC mode
In the same field of endeavor, NEC discloses, wherein the control information is NR cell information of the second network device (see e.g., “Option 3: SIB indication together with cell information for NR [*Can solve the problems in Case 1 and Case 2]; (M)eNB sends the list of NR cells where the EN-DC is available”, page 3, lines 10-12), and the NR cell information indicates an NR cell that is usable by the second network device to provide a service with the apparatus in the LTE-NR DC mode (see e.g., “Option 3: SIB indication together with cell information for NR [*Can solve the problems in Case 1 and Case 2]; (M)eNB sends the list of NR cells where the EN-DC is available”, page 3, lines 10-12). 

Regarding claim 20, Yuk fails to explicitly disclose wherein the control information is carried in a radio resource control (RRC) connection reconfiguration message, and the RRC connection reconfiguration message instructs to set the NR cell as an NR secondary cell of the terminal device in the LTE-NR DC mode.
In the same field of endeavor NEC discloses wherein the control information is carried in a radio resource control (RRC) connection reconfiguration message (see e.g., “As (M)eNB is aware of EN-DC related configuration, i.e. support of NR cell(s) on which frequency, together with X2 configuration and also aware of UE Radio capability, the (M)eNB can instruct UE which NR cell(s) on which frequency that the UE is supposed to scan for NR radio as in the NR list”, page 3, lines 22-24; Note: “RRC Connection reconfiguration (NR list, NAS container…”, Fig. 3), and the RRC connection reconfiguration message instructs to set the NR cell as an NR secondary cell of the terminal device in the LTE-NR DC mode (see e.g., “(M)eNB sends a binary SIB indicator whether it is capable of supporting dual connectivity with locally available NR secondary cell(s)”, page 2, lines 34-35 and/or “An E-UTRAN cell, based on operator configuration broadcasts whether it is capable of supporting dual connectivity with locally available NR secondary cell(s)”, page 1, lines 32-33).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Yuk with NEC, in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645